Order entered January 6, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01227-CR

                                 SHELTON L. BONDS, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 382nd Judicial District Court
                                      Rockwall County, Texas
                                 Trial Court Cause No. 2-12-255

                                             ORDER
        The Court GRANTS court reporter Deborah K. Hamon’s January 4, 2015 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Hamon to file the reporter’s record within FIFTEEN (15) DAYS from

the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE